DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 16-20 in the reply filed on 05/03/2022 is acknowledged.  The restriction is deemed proper and made final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed (US 2015/0232266).


    PNG
    media_image1.png
    682
    740
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    378
    750
    media_image2.png
    Greyscale


Regarding claim 1: Ahmed discloses a container comprising: a plurality of wall assemblies (fig 7) comprising a top wall assembly (disclosed, but not shown, ¶0063), a base wall assembly (74, ¶0063), and a plurality of side wall assemblies (78 & 80 fig 7), each side wall assembly configured to align with one or more adjacent side wall assemblies to form a substantially enclosed shape (¶0063, fig 1), each side wall assembly comprising: at least one latitudinally-extending air chamber (called out above, and fig 7) configured to allow air to flow in a latitudinal direction across the side wall assembly (fig 7), each latitudinally-extending air chamber being configured to be in fluid communication with a latitudinally-extending air chamber of an adjacent center piece of a corresponding side wall assembly (via horizontal channels called out above) to allow air to flow between adjacent side wall assemblies when the container is assembled (fig 7, ¶¶0067,0071).

Regarding claim 2: Ahmed, as applied to claim 1 above, discloses wherein at least one of the plurality of wall assemblies comprises: a first receiving portion (called out above) capable of receiving a first refrigerant; a second receiving portion (called out above) capable of receiving a second refrigerant; and at least one air chamber (called out above) disposed between the first receiving portion and the second receiving portion.  The examiner notes that the refrigerant is an intended use limitation, and not positively recited.
Regarding claim 3: Ahmed, as applied to claim 2 above, discloses wherein: each side wall assembly comprises a center piece (108, fig 8) that comprises the latitudinally extending air chamber, an inner face, and an outer face, and each side wall assembly further comprises: an inner panel (at lead line 112, fig 8) configured to cover the inner face; and an outer panel (at lead line 106, fig 8) configured to cover the outer face, the first receiving portion being disposed between the center piece and the inner panel and the second receiving portion being disposed between the center piece and the outer panel (see above figure).
Regarding claim 4: Ahmed, as applied to claim 3, discloses wherein the first refrigerant is disposed within a first refrigerant container and the first receiving portion would be capable of receiving the first refrigerant container. The examiner notes that the refrigerant is an intended use limitation, and not positively recited. Ahmed’s device you be capable of performing the intended use, and those reads on the claim.  
Regarding claim 5: Ahmed, as applied to claim 3 above, discloses wherein the second refrigerant is disposed within a second refrigerant container and the second receiving portion is capable of receiving the second refrigerant container. The examiner notes that the refrigerant is an intended use limitation, and not positively recited. Ahmed’s device you be capable of performing the intended use, and those reads on the claim.  
Regarding claim 16: Ahmed discloses a container comprising: an inner chamber (i.e. interior for payload, ¶0063, figs 7 & 1); an inner layer (at lead line 112, fig 8) substantially surrounding at least a portion of the inner chamber, the inner layer capable of receiving one or more inner phase change material (PCM) containers including a first PCM (a PCM container could be placed in channel 91, figs 7 and 8); a buffer layer (at lead line 108, fig 8) substantially surrounding an outer portion of the inner layer; an air pocket layer (i.e. air in channels 91, fig 8) positioned substantially around the outer portion of the inner layer, the air pocket layer comprising air (figs 7 and 8, ¶0071); and an outer layer (at lead line 106, fig 8) substantially surrounding an outer portion of the buffer layer, the outer layer capable of receiving one or more outer PCM containers including a second PCM (a PCM container could be placed in channel 90).
Regarding claim 17: Ahmed, as applied above, discloses wherein the air pocket layer is configured to facilitate a thermal transfer between the first PCM and the second PCM (via horizontal channels called out in above figure, ¶0071).
Regarding claim 20: Ahmed, as applied above, discloses that the air pocket layer is sealed within the container (see fig 7 which shows the air pocket layer is located on an interior of the container, ¶0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, as applied to claim 16 above.
Regarding claim 19: Ahmed teaches that buffer layer is a corrugated board material (¶0065) but not that it comprises a foam material or an EPS material.  However, selection of a known material that would be suitable for the intended purposes involves no inventive step and would have been obvious to a person of ordinary skill in the art (see MPEP 2144.07).  In this case, a foam or EPS material would be suitable as a corrugated board in Ahmed’s container.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have used a foam or EPS material in Ahmed’s buffer layer, because they are known materials that would be suitable for the intended use.    
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,568,808 in view of Ahmed. 
Regarding claim 1: claim 8 of the patent includes a container with a top wall assembly, a plurality of side wall assemblies and a base wall assembly.  It also includes at least one at least one latitudinally-extending air chamber (i.e. vertical chamber, claim 4) configured to allow air to flow in a latitudinal direction across the side wall assembly.
The patent does not explicitly recite wherein each latitudinally-extending air chamber being configured to be in fluid communication with a latitudinally-extending air chamber of an adjacent center piece of a corresponding side wall assembly to allow air to flow between adjacent side wall assemblies when the container is assembled.  However, Ahmed teaches a very similar container with this feature as discussed in the above rejections which are incorporated herein.  Therefore, it would have been obvious to a person of ordinary skill in the art to have made the latitudinally extending air chambers in fluid communication, as taught by Ahmed, so that cooled air could flow around the interior of the container.
Allowable Subject Matter
Claims 6-9 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6: Ahmed does not discloses at least one longitudinally-extending chamber, the longitudinally-extending chamber being disposed between the outer face of the center piece and the outer panel such that the at least one longitudinally-extending chamber allows air to flow in a longitudinal direction along the respective side wall assembly, the longitudinally- extending chamber comprising at least one outer slot configured to receive an outer refrigerant container of the plurality of outer refrigerant containers.  Further, there is no reference of record that would have motivated a person of ordinary skill in the art to have modified Ahmed to include said features.
Regarding claim 18: Ahmed does not disclose a chamber in direct communication with the air pocket layer, and when the at least one slots receive the respective outer PCM containers, the outer PCM containers abut the air pocket layer.  Further, there is no reference of record that would have motivated a person of ordinary skill in the art to to have included said limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170349356 discloses a cooler with multiple temperature zones
US 20140367393 discloses an insulated container




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733